Citation Nr: 0720100	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  05-38 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to June 
1952.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Jurisdiction over the claims folder was 
subsequently returned to the Reno, Nevada RO.

In March 2007, the veteran and his spouse testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is associated with the 
claims folder.

During the pendency of this appeal, the RO granted service 
connection for left hip instability and degenerative joint 
disease as secondary to the veteran's low back disability.  
The RO rated the left hip disability and degenerative joint 
disease as 10 percent disabling.  

A motion to advance this case on the docket due to the 
appellant's age was granted by the Board in March 2007.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2006).


REMAND

The veteran contends that he is entitled to an initial rating 
in excess of 20 percent for his service-connected low back 
disability.  The Board is of the opinion that further 
development is required before the Board decides this appeal.  
In this regard, the Board notes that the most recent VA 
examination of the veteran's back was in September 2006.  
Since the time of this examination, the veteran has reported 
several new complaints.  He has complained of worsening pain 
and increased weakness of the left leg.  He has also admitted 
to bowel incontinence.  In a November 2006 outpatient 
treatment record, the veteran complained of shortness of 
breath due to pain from his back.  In January 2007, the 
veteran was admitted to the hospital due to seizures.  A 
resident mentioned in a January 2007 treatment record that a 
neurologist opined, in October 2006, that the veteran's 
severe ascending spine pain may be triggering vasovagal 
episodes with shortness of breath and near syncope.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

2.  Then, the RO or the AMC should 
arrange for the veteran to be afforded a 
VA examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his low 
back disability.  The claims folder, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner.  

The examiner should describe all 
symptomatology due to the veteran's low 
back disability.  All indicated studies, 
including X-ray study and range of motion 
testing in degrees, should be performed.  

The examiner should note the exact 
measurements for forward flexion, 
extension, lateral flexion, lateral 
rotation and specifically identify any 
excursion of motion accompanied by pain.  
In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and to the extent possible, the examiner 
should assess the degree of severity of 
any pain.

The examiner should specifically address 
whether there is localized tenderness, 
muscle spasm on extreme forward bending; 
loss of lateral spine motion, unilateral, 
in a standing position; listing of the 
whole spine to the opposite side or other 
abnormality of spinal contour; positive 
Goldthwaite's sign; abnormal mobility on 
forced motion and/or guarding.  If 
guarding or muscle spasm is found, the 
examiner should indicate whether it is 
sufficiently severe to result in an 
abnormal gait.

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss of the low back.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.

If the lumbosacral spine is ankylosed, 
the examiner should identify the angle of 
ankylosis, provide an opinion as to 
whether it is at a favorable or 
unfavorable angle, and indicate whether 
it results in difficulty walking because 
of a limited line of vision, restricted 
opening of the mouth and chewing, 
breathing limited to diaphragmatic 
respiration, gastrointestinal symptoms 
due to pressure of the costal margin on 
the abdomen, dyspnea or dysphagia, 
atlantoaxial subluxation or dislocation, 
or neurologic symptoms due to nerve root 
stretching.  

The examiner should specifically identify 
any neurological impairment due to the 
veteran's low back disability.  If 
neurological impairment is found, the 
examiner should provide findings that 
address the criteria for evaluating 
intervertebral disc syndrome, such as 
whether the veteran's overall impairment 
is considered to be or analogous to mild, 
moderate, moderately severe, or severe 
with marked muscular atrophy, whether 
there is objective evidence of loss of 
reflexes, muscle atrophy, sensory 
disturbances, and pain, and the frequency 
and duration of any incapacitating 
episodes.  Specifically, the examiner 
should address whether the veteran's 
bowel incontinence, falls, and shortness 
of breath are related to his service-
connected low back disability.  

The examiner, to the extent possible, 
should separate any symptomatology 
associated with the service-connected low 
back disability from any non service-
connected disorders.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's low back disability on his 
ability to work.

3.  The RO or the AMC should also 
undertake any other indicated 
development.

4.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).


